IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
v. No.CR18~4176 JB
STERLING ISLANDS, INC.,
AL-ZUNI GLOBAL JEWELRY, INC.,
JAWAD “JOE” KHALAF,
NADER KHALAF,
NASI-IAT “NASH” KHALAF,
ZAHER MOSTAFA, and
TAHA “TOM” SHAWAR,

Defendants.

ORDER GRANTING UNOPPOSED MOTION
FOR LEAVE TO EXCEED PAGE LIMITS

THIS MATTER came before the Court on the Defendants’ Unopposed Motion for

Leave to Exceed Page Lirnits to tile their Reply in Support of Their Rule 12(b) Motion to

Dismiss Counts 2 and 3, and to Partially Dismiss Count 1, of the Indictment, in excess of the 12-

page limit. The Court, having read the motion, being advised that Plaintiff United States of

Arnerica does not oppose the motion, and otherwise being fully advised on the premises of the

motion, finds that the motion is Well taken and should be granted

IT IS THEREFORE ORDERE]) that Defendants’ Unopposed Motion for Leave to

Exceed Page Limits to file their Reply in Support of Their Rule 12(b) Motion to Disrniss Counts

2 and 3, and to Partially Disrniss Count 1, of the Indietment, in excess of the 12-page limit, is

   

granted Defendants’ reply may ex - a the 12 page limit.

 

    
 

Ur- TEI STATES DIST CT JUDGE

